DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-2, 4, 9-11 and 13 have been amended. Claims 1-17 remain pending and are ready for examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-13 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication No. 2022/0027232 -- "Lee") in view of Murphy (US Publication No. 2017/0263306 -- "Murphy") in further view of Kaku et al. (US Publication No. 2014/0344527 – “Kaku”). 

Regarding claim 1, Lee teaches A memory system comprising: a swap controller configured to generate a swap control command (Lee paragraph [0036], For example, for a data swap, the memory controller 10 may provide one swap command SWAP and two addresses ADDR1 and ADDR2. The memory controller executing the swap commands may generate a swap command for a plurality of addresses) and to divide swap data into a plurality of data units having a predetermined size to perform a swap operation between a first layer and a second layer among the plurality of layers, (Lee paragraphs [0036-0037], For example, for a data swap, the memory controller 10 may provide one swap command SWAP and two addresses ADDR1 and ADDR2. The first address ADDR1 may correspond to the first memory region MA1, and the second address ADDR2 may correspond to the second memory region MA2. In this case, the memory device 100 may swap the first data DATA1 stored in the first memory region MA1 with the second data DATA2 stored in the second memory region MA2 in response to the swap command SWAP. As such, the second data DATA2 may be stored in the first memory region MA1, and the first data DATA1 may be stored in the second memory region MA2. Alternatively, for the data swap, the memory controller 10 may provide a plurality of commands CMD and a plurality of addresses ADDR. The plurality of commands CMD may include an active command ACT and the write command WC. That is, the memory controller 10 may swap the first data DATA1 stored in the first memory region MA1 with the second data DATA2 stored in the second memory region MA2 without using the separate swap command SWAP. The swap data is divided into a plurality of data storage units, in particular a first and second data storage region, wherein the swap data contained may be swapped via command) wherein the first layer and the second layer include at least one swap buffer and control a movement of the plurality of data units in response to the swap control command (Lee paragraphs [0044-0046], The data buffer block 250 may store data read from the memory cell array 210 through the read circuit 230 and data provided from an external device (e.g., the memory controller 10 of FIG. 1). The data stored in the data buffer block 250 may be outputted to the external device or be written to the memory cell array 210 through the write circuit 240. For example, the data buffer block 250 may be a page buffer. However, the disclosure is not limited thereto. The data buffer block 250 may include one or more data buffers. For example, the data buffer block 250 may include a data buffer corresponding to each of banks of the memory cell array 210. In this case, data transfer may be performed between the data buffer and the corresponding bank among the banks of the memory cell array 210. The swap buffer block 260 may include one or more swap buffers. For example, the swap buffer block 260 may include a swap buffer corresponding to each of the banks of the memory cell array 210. In this case, the swap buffer may be used to swap data of the memory cell array 210. As described, the first and second memory region (i.e, layer) include a data buffer which can be used to better control the movement of the data between the memory regions during a swap command operation) wherein the swap controller controls a first swap data of the first layer to be moved to the second layer, and controls a second swap data of the second layer to be moved to the first layer, (Lee paragraphs [0035-0037], According to an exemplary embodiment of the disclosure, the memory controller 10 may provide the command CMD and the address ADDR to the memory device 100 for the purpose of swapping data stored in different memory regions of the memory device 100. For example, for a data swap, the memory controller 10 may provide one swap command SWAP and two addresses ADDR1 and ADDR2. The first address ADDR1 may correspond to the first memory region MA1, and the second address ADDR2 may correspond to the second memory region MA2. In this case, the memory device 100 may swap the first data DATA1 stored in the first memory region MA1 with the second data DATA2 stored in the second memory region MA2 in response to the swap command SWAP. As such, the second data DATA2 may be stored in the first memory region MA1, and the first data DATA1 may be stored in the second memory region MA2. Alternatively, for the data swap, the memory controller 10 may provide a plurality of commands CMD and a plurality of addresses ADDR. The plurality of commands CMD may include an active command ACT and the write command WC. That is, the memory controller 10 may swap the first data DATA1 stored in the first memory region MA1 with the second data DATA2 stored in the second memory region MA2 without using the separate swap command SWAP. As stated above, the data being swapped is transferred between layers, which in Lee are the memory regions comprising the original data (i.e.,. first memory region is associated with first swap data), which are swapped via commands issued by the controller component).
Lee does not teach a plurality of layers coupled through at least one through silicon via (TSV) channel; a swap control command in response to a request received from an external host, and wherein the at least one swap buffer performs simultaneously the movement of the first swap data and the movement of the second swap data
However, Murphy teaches a plurality of layers coupled through at least one through silicon via (TSV) channel; (Murphy paragraph [0042], In some embodiments the I/O channels may be in the form of through silicon vias (TSVs). The TSVs may be formed either entirely or partially through silicon or other single, composite and/or doped substrate material to the components. Such TSV technology allows for additional signaling between a logic component 302 and one or more memory components 301. Given enhanced signaling through TSVs, PIM capable device controller operation, like that shown as 240 in FIG. 2, can be partitioned between a logic component 302 and memory components 301 of a 3D logic/memory device stack. The channel through which the layers/substrates are coupled can be a TSV channel) a swap control command in response to a request received from an external host in response to a request received from an external host (Murphy paragraph [0025], The memory device 101 includes address circuitry 142 to latch address signals provided over a data bus 156 (e.g., an I/O bus) through I/O circuitry 144. Status and/or exception information can be provided from the controller 140 on the memory device 101 to a host 110 and/or logic component through an out-of-band bus 157. Address signals are received through address circuitry 142 and decoded by a row decoder 146 and a column decoder 152 to access the memory array 130. Data can be read from memory array 130 by sensing voltage and/or current changes on the data lines using sensing circuitry 150. The sensing circuitry 150 can read and latch a page (e.g., row) of data from the memory array 130. The I/O circuitry 144 can be used for bi-directional data communication with host 110 over the data bus 156. The write circuitry 148 is used to write data to the memory array 130. Address, control and/or commands, e.g., processing in memory (PIM) commands, may be received to the controller 140 via bus 154. Murphy teaches the concept of receiving commands issued/sent to a memory controller via an external host device over a channel or bus. Also see Murphy Figure 1).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee with those of Murphy. Murphy teaches using a TSV channel for the plurality of layers that are coupled together. Using a TSV channel is a technology that allows for additional signaling between logic and memory components resulting in more efficient memory management and operations (Murphy paragraph [0042], In some embodiments the I/O channels may be in the form of through silicon vias (TSVs). The TSVs may be formed either entirely or partially through silicon or other single, composite and/or doped substrate material to the components. Such TSV technology allows for additional signaling between a logic component 302 and one or more memory components 301. Given enhanced signaling through TSVs, PIM capable device controller operation, like that shown as 240 in FIG. 2, can be partitioned between a logic component 302 and memory components 301 of a 3D logic/memory device stack).

Lee in view of Murphy does not teach wherein the at least one swap buffer performs simultaneously the movement of the first swap data and the movement of the second swap data.
However, Kaku teaches wherein the at least one swap buffer performs simultaneously the movement of the first swap data and the movement of the second swap data (Kaku paragraphs [0026-0027], In some embodiments, swapping the first application with the second application may include simultaneously transmitting two or more instruction streams to the multiprocessor system from two or more source memory devices external to the multiprocessor system. Each instruction stream may include program instructions of the second application. In some embodiments the swapping may include swapping the first application with a plurality of second applications simultaneously. The plurality of second applications may be simultaneously loaded into the multiprocessor system from different source memory devices. The swapping of the data occurs simultaneously for a plurality of applications, consisting of both read and write operations being performed, and can be performed by a buffer, see Kaku paragraph [0031], The plurality of buffer memories may be configurable to communicate data between applications executing in the multiprocessor system. During execution of a plurality of applications on the multiprocessor system to perform a real time operation that includes receipt and/or transmission of real time data and processing of the real time data, the plurality of buffer memories may be configurable to break and restore connections between active applications during swapping of a first application with a second application).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee and Murphy with those of Kaku. Kaku teaches simultaneously performing the movement of a swap operation for first and second swap data, which in this case refers to data corresponding to an application. The simultaneous swapping processes result in a more efficient and can avoid a time-delay occurring each time a data swap occurs which could result in inconsistent data transfer and poor performance (Kaku paragraphs [0008-0009], In traditional processor-based systems, processing power may be shared among different applications through the well-known technique of multitasking. In this approach, two or more applications can run at the same time on the same processor in an interleaved fashion. The processor dynamically manages the state of multiple applications. However, this can incur a performance penalty and inject a non-deterministic time delay that may not be acceptable for a real-time embedded system. It may thus be desirable to provide a real-time embedded system which offers an improved ability to perform re-programming of the system at run-time, e.g., by dynamically swapping applications without stopping the system from executing).

Regarding claim 2, Lee in view of Murphy in further view of Kaku teaches The memory system of claim 1, wherein the swap controller generates the swap control command that controls the plurality of data units of the first swap and the plurality of data units of the second swap data to be alternately moved (Lee paragraph [0100-0101], At the first time t1, the active command ACT and the address A1 may be provided. The address A1 may indicate the first memory region MA1 of the first bank 411. In response to the active command ACT and the address A1, the read circuit 430 may read the first data DATA1 from the first memory region MA1. The first data DATA1 thus read may be stored in the first data buffer 481 ([circle around (1)]). After the active command ACT is provided and the delay time tRCD elapses, that is, at the second time t2, the write command WC1 and the address A2 may be provided. The data swap command may be performed in a specific order wherein each unit of time corresponds to a section of the data unit/region (i.e, address 1 at time 1, address 2 at time 2, etc.). This equates to a sequential swap of the data units) through the at least one TSV channel (Murphy paragraph [0042], In some embodiments the I/O channels may be in the form of through silicon vias (TSVs). The TSVs may be formed either entirely or partially through silicon or other single, composite and/or doped substrate material to the components. Such TSV technology allows for additional signaling between a logic component 302 and one or more memory components 301. Given enhanced signaling through TSVs, PIM capable device controller operation, like that shown as 240 in FIG. 2, can be partitioned between a logic component 302 and memory components 301 of a 3D logic/memory device stack. The channel through which the layers/substrates are coupled can be a TSV channel).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee with those of Murphy. Murphy teaches using a TSV channel for the plurality of layers that are coupled together. Using a TSV channel is a technology that allows for additional signaling between logic and memory components resulting in more efficient memory management and operations (Murphy paragraph [0042], In some embodiments the I/O channels may be in the form of through silicon vias (TSVs). The TSVs may be formed either entirely or partially through silicon or other single, composite and/or doped substrate material to the components. Such TSV technology allows for additional signaling between a logic component 302 and one or more memory components 301. Given enhanced signaling through TSVs, PIM capable device controller operation, like that shown as 240 in FIG. 2, can be partitioned between a logic component 302 and memory components 301 of a 3D logic/memory device stack).

Regarding claim 3, Lee in view of Murphy in further view of Kaku teaches The memory system of claim 1, wherein the swap controller generates the swap control command that controls the plurality of data units of first swap data, included in the first layer, to be moved to a first row buffer and the plurality of data units of second swap data, included in the second layer, to be moved to a second row buffer (Lee paragraph [0049], The control logic 270 may control an operation of each component of the memory device 200. For example, the control logic 270 may control operations of the row decoder 220, the read circuit 230, the write circuit 240, the data buffer block 250, and the swap buffer block 260. The control logic 270 may control an operation of each component based on the received command CMD. For example, when the command CMD for swap is provided, the control logic 270 may control the components to swap data of the memory cell array 210. The swap control command controls the swapping of the data from the first data unit to a second data unit. Regarding the first and second row buffers, Lee teaches the movement of data from a first buffer to a second buffer, wherein the buffer contains row address information that corresponds to the word lines of the data units, see Lee paragraph [0041], The row decoder 220 is connected to the memory cell array 210 through the word lines WL. The row decoder 220 may receive the address ADDR. In this case, the address ADDR may indicate a row address. As well as Lee paragraph [0099], Referring to FIGS. 9 and 11, the command CMD and the address ADDR of FIG. 9 may be provided from a memory controller for the purpose of swapping the first data DATA1 and the second data DATA2 stored in the first bank 411 and the second bank 412. The data buffer block 480 may include the first data buffer 481 and the second data buffer 482. The first data buffer 481 may correspond to the first bank 411, and the second data buffer 482 may correspond to the second bank 412. Lastly, for the explicit description of moving data to and from a first and second buffer unit, see Lee paragraph [0010], According to an exemplary embodiment, an operating method of a memory device which includes a first memory region and a second memory region may include reading first data from the first memory region of a first bank, storing the read first data in a first data buffer corresponding to the first bank, reading second data from the second memory region of a second bank and storing the read second data in a second data buffer corresponding to the second bank, writing the second data stored in the second data buffer in the first memory region, and writing the first data stored in the first data buffer in the second memory region).

Regarding claim 4, Lee in view of Murphy in further view of Kaku teaches The memory system of claim 3, wherein the swap controller generates the swap control command that controls first data unit of the second swap data, moved to the second row buffer, to be moved to the swap buffer and first data unit of the first swap data, moved to the first row buffer, to be moved to the second row buffer (Lee paragraph [0008], According to an exemplary embodiment, an operating method of a memory device, which includes a first memory region and a second memory region, includes reading first data from the first memory region and storing the read first data in a data buffer, reading second data from the second memory region and storing the read second data in a swap buffer, writing the first data stored in the data buffer in the second memory region, and writing the second data stored in the swap buffer in the first memory region. The swap control command may utilize the buffers contained in the first and second data units in order to move data between the data buffers, see Lee paragraph [0010], According to an exemplary embodiment, an operating method of a memory device which includes a first memory region and a second memory region may include reading first data from the first memory region of a first bank, storing the read first data in a first data buffer corresponding to the first bank, reading second data from the second memory region of a second bank and storing the read second data in a second data buffer corresponding to the second bank, writing the second data stored in the second data buffer in the first memory region, and writing the first data stored in the first data buffer in the second memory region).

Regarding claim 7, Lee in view of Murphy in further view of Kaku teaches The memory system of claim 3, wherein the swap controller generates the swap control command that controls the second swap data, moved to the first row buffer, to be written in a cell array of the first layer when all of the data units of the second swap data are moved to the first row buffer (Lee paragraph [0007], According to an exemplary embodiment, a memory device includes a memory cell array that includes a first memory region storing first data and a second memory region storing second data, a read circuit that reads the first data from the first memory region, data generation logic that generates third data identical to the second data based on the second data from the second memory region, a selection circuit that outputs one of the first data from the read circuit and the third data from the data generation logic based on a control signal, a data buffer block that stores the first data or the third data output from the selection circuit, and a write circuit that writes the first data of the data buffer block in the second memory region and writes the third data of the data buffer block in the first memory region. In the event of a swap control command moving second swap data to a cell array of the first storage/memory region/layer, the second swap data will be written to the buffer storage in the first storage unit, see Lee paragraph [0006], first data provided from the data buffer block and second data read from the second memory region to generate first result data, writing the first data stored in the data buffer block in the second memory region, performing a second XOR operation on the first data and the first result data to generate the second data, storing the generated second data in the data buffer block, and writing the second data stored in the data buffer block in the first memory region).

Regarding claim 8, Lee in view of Murphy in further view of Kaku teaches The memory system of claim 7, wherein the swap controller generates the swap control command that controls third swap data, included in the first layer, to be moved to a third row buffer while the second swap data are written in the first bank (Lee paragraph [0007], According to an exemplary embodiment, a memory device includes a memory cell array that includes a first memory region storing first data and a second memory region storing second data, a read circuit that reads the first data from the first memory region, data generation logic that generates third data identical to the second data based on the second data from the second memory region, a selection circuit that outputs one of the first data from the read circuit and the third data from the data generation logic based on a control signal, a data buffer block that stores the first data or the third data output from the selection circuit. Third data is generated from the second swap data and is stored in an appropriate storage buffer unit, whilst the second swap data is written to the first storage bank/unit, see Lee paragraph [0010], reading second data from the second memory region of a second bank and storing the read second data in a second data buffer corresponding to the second bank, writing the second data stored in the second data buffer in the first memory region, and writing the first data stored in the first data buffer in the second memory region).

Regarding claim 9, Lee teaches A memory system comprising: a swap controller configured to perform a data swap operation between a first layer having a first swap buffer and a second layer having a second swap buffer among the plurality of layers (Lee paragraph [0099], Referring to FIGS. 9 and 11, the command CMD and the address ADDR of FIG. 9 may be provided from a memory controller for the purpose of swapping the first data DATA1 and the second data DATA2 stored in the first bank 411 and the second bank 412. The data buffer block 480 may include the first data buffer 481 and the second data buffer 482. The first data buffer 481 may correspond to the first bank 411, and the second data buffer 482 may correspond to the second bank 412. The first layer/region may contain a first data buffer, whilst the second layer/region may contain a second swap buffer) and to generate a control command and to divide swap data into a plurality of data units having a predetermined size to control a movement of the swap data included in the first layer and the second layer (Lee paragraphs [0036-0037], For example, for a data swap, the memory controller 10 may provide one swap command SWAP and two addresses ADDR1 and ADDR2. The first address ADDR1 may correspond to the first memory region MA1, and the second address ADDR2 may correspond to the second memory region MA2. In this case, the memory device 100 may swap the first data DATA1 stored in the first memory region MA1 with the second data DATA2 stored in the second memory region MA2 in response to the swap command SWAP. As such, the second data DATA2 may be stored in the first memory region MA1, and the first data DATA1 may be stored in the second memory region MA2. Alternatively, for the data swap, the memory controller 10 may provide a plurality of commands CMD and a plurality of addresses ADDR. The plurality of commands CMD may include an active command ACT and the write command WC. That is, the memory controller 10 may swap the first data DATA1 stored in the first memory region MA1 with the second data DATA2 stored in the second memory region MA2 without using the separate swap command SWAP. The swap data is divided into a plurality of data storage units, in particular a first and second data storage region, wherein the swap data contained may be swapped via command) wherein the swap controller controls a first swap data of the first layer to be moved to the second layer, and controls a second swap data of the second layer to be moved to the first layer, (Lee paragraphs [0035-0037], According to an exemplary embodiment of the disclosure, the memory controller 10 may provide the command CMD and the address ADDR to the memory device 100 for the purpose of swapping data stored in different memory regions of the memory device 100. For example, for a data swap, the memory controller 10 may provide one swap command SWAP and two addresses ADDR1 and ADDR2. The first address ADDR1 may correspond to the first memory region MA1, and the second address ADDR2 may correspond to the second memory region MA2. In this case, the memory device 100 may swap the first data DATA1 stored in the first memory region MA1 with the second data DATA2 stored in the second memory region MA2 in response to the swap command SWAP. As such, the second data DATA2 may be stored in the first memory region MA1, and the first data DATA1 may be stored in the second memory region MA2. Alternatively, for the data swap, the memory controller 10 may provide a plurality of commands CMD and a plurality of addresses ADDR. The plurality of commands CMD may include an active command ACT and the write command WC. That is, the memory controller 10 may swap the first data DATA1 stored in the first memory region MA1 with the second data DATA2 stored in the second memory region MA2 without using the separate swap command SWAP. As stated above, the data being swapped is transferred between layers, which in Lee are the memory regions comprising the original data (i.e.,. first memory region is associated with first swap data), which are swapped via commands issued by the controller component).
Lee does not teach a plurality of layers coupled through at least one through silicon via (TSV) channel; wherein the at least one swap buffer performs simultaneously the movement of the first swap data and the movement of the second swap data.
However, Murphy teaches a plurality of layers coupled through at least one through silicon via (TSV) channel (Murphy paragraph [0042], In some embodiments the I/O channels may be in the form of through silicon vias (TSVs). The TSVs may be formed either entirely or partially through silicon or other single, composite and/or doped substrate material to the components. Such TSV technology allows for additional signaling between a logic component 302 and one or more memory components 301. Given enhanced signaling through TSVs, PIM capable device controller operation, like that shown as 240 in FIG. 2, can be partitioned between a logic component 302 and memory components 301 of a 3D logic/memory device stack. The channel through which the layers/substrates are coupled can be a TSV channel).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee with those of Murphy. Murphy teaches using a TSV channel for the plurality of layers that are coupled together. Using a TSV channel is a technology that allows for additional signaling between logic and memory components resulting in more efficient memory management and operations (Murphy paragraph [0042], In some embodiments the I/O channels may be in the form of through silicon vias (TSVs). The TSVs may be formed either entirely or partially through silicon or other single, composite and/or doped substrate material to the components. Such TSV technology allows for additional signaling between a logic component 302 and one or more memory components 301. Given enhanced signaling through TSVs, PIM capable device controller operation, like that shown as 240 in FIG. 2, can be partitioned between a logic component 302 and memory components 301 of a 3D logic/memory device stack).

Lee in view of Murphy does not teach wherein the at least one swap buffer performs simultaneously the movement of the first swap data and the movement of the second swap data.
However, Kaku teaches wherein the at least one swap buffer performs simultaneously the movement of the first swap data and the movement of the second swap data (Kaku paragraphs [0026-0027], In some embodiments, swapping the first application with the second application may include simultaneously transmitting two or more instruction streams to the multiprocessor system from two or more source memory devices external to the multiprocessor system. Each instruction stream may include program instructions of the second application. In some embodiments the swapping may include swapping the first application with a plurality of second applications simultaneously. The plurality of second applications may be simultaneously loaded into the multiprocessor system from different source memory devices. The swapping of the data occurs simultaneously for a plurality of applications, consisting of both read and write operations being performed, and can be performed by a buffer, see Kaku paragraph [0031], The plurality of buffer memories may be configurable to communicate data between applications executing in the multiprocessor system. During execution of a plurality of applications on the multiprocessor system to perform a real time operation that includes receipt and/or transmission of real time data and processing of the real time data, the plurality of buffer memories may be configurable to break and restore connections between active applications during swapping of a first application with a second application).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee and Murphy with those of Kaku. Kaku teaches simultaneously performing the movement of a swap operation for first and second swap data, which in this case refers to data corresponding to an application. The simultaneous swapping processes result in a more efficient and can avoid a time-delay occurring each time a data swap occurs which could result in inconsistent data transfer and poor performance (Kaku paragraphs [0008-0009], In traditional processor-based systems, processing power may be shared among different applications through the well-known technique of multitasking. In this approach, two or more applications can run at the same time on the same processor in an interleaved fashion. The processor dynamically manages the state of multiple applications. However, this can incur a performance penalty and inject a non-deterministic time delay that may not be acceptable for a real-time embedded system. It may thus be desirable to provide a real-time embedded system which offers an improved ability to perform re-programming of the system at run-time, e.g., by dynamically swapping applications without stopping the system from executing).


Regarding claim 10, Lee in view of Murphy in further view of Kaku teaches The memory system of claim 9, wherein the swap controller generates the control command that controls the plurality of data units to be sequentially moved (Lee paragraph [0100-0101], At the first time t1, the active command ACT and the address A1 may be provided. The address A1 may indicate the first memory region MA1 of the first bank 411. In response to the active command ACT and the address A1, the read circuit 430 may read the first data DATA1 from the first memory region MA1. The first data DATA1 thus read may be stored in the first data buffer 481 ([circle around (1)]). After the active command ACT is provided and the delay time tRCD elapses, that is, at the second time t2, the write command WC1 and the address A2 may be provided. The data swap command may be performed in a specific order wherein each unit of time corresponds to a section of the data unit/region (i.e, address 1 at time 1, address 2 at time 2, etc.). This equates to a sequential swap of the data units) through the at least one TSV channel (Murphy paragraph [0042], In some embodiments the I/O channels may be in the form of through silicon vias (TSVs). The TSVs may be formed either entirely or partially through silicon or other single, composite and/or doped substrate material to the components. Such TSV technology allows for additional signaling between a logic component 302 and one or more memory components 301. Given enhanced signaling through TSVs, PIM capable device controller operation, like that shown as 240 in FIG. 2, can be partitioned between a logic component 302 and memory components 301 of a 3D logic/memory device stack. The channel through which the layers/substrates are coupled can be a TSV channel).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee with those of Murphy. Murphy teaches using a TSV channel for the plurality of layers that are coupled together. Using a TSV channel is a technology that allows for additional signaling between logic and memory components resulting in more efficient memory management and operations (Murphy paragraph [0042], In some embodiments the I/O channels may be in the form of through silicon vias (TSVs). The TSVs may be formed either entirely or partially through silicon or other single, composite and/or doped substrate material to the components. Such TSV technology allows for additional signaling between a logic component 302 and one or more memory components 301. Given enhanced signaling through TSVs, PIM capable device controller operation, like that shown as 240 in FIG. 2, can be partitioned between a logic component 302 and memory components 301 of a 3D logic/memory device stack).

Regarding claim 11, Lee in view of Murphy in further view of Kaku teaches The memory system of claim 9, wherein each of the first swap buffer and the second swap buffer (Lee paragraph [0008], According to an exemplary embodiment, an operating method of a memory device, which includes a first memory region and a second memory region, includes reading first data from the first memory region and storing the read first data in a data buffer, reading second data from the second memory region and storing the read second data in a swap buffer, writing the first data stored in the data buffer in the second memory region, and writing the second data stored in the swap buffer in the first memory region. Also see Lee paragraph [0046], The swap buffer block 260 may include one or more swap buffers. For example, the swap buffer block 260 may include a swap buffer corresponding to each of the banks of the memory cell array 210. In this case, the swap buffer may be used to swap data of the memory cell array 210) perform simultaneously a write operation and a read operation of the first swap data and the second swap data in a same time interval (Kaku paragraphs [0063-0064], An application may execute on one or more processors of an MPS and may read data from and/or write data to one or more of the local memories of the MPS. An application may include one or more computational tasks, where each task typically runs on a single processor of the MPS and may share the processor with one or more tasks from one or more applications. The application may perform a particular function or operation. If the application includes more than one task, the tasks may communicate with each other to perform the function or operation. The MPS may simultaneously execute a plurality of applications, e.g., where the applications execute in parallel with each other. The applications may communicate with each other, and the respective functions or operations performed by the applications may build upon each other to perform a larger or higher-level function or operation. The swapping operation performed simultaneously includes both the reading and writing of swap data to complete the swap operation being executed).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee and Murphy with those of Kaku. Kaku teaches simultaneously performing the movement of a swap operation for first and second swap data, which in this case refers to data corresponding to an application. The simultaneous swapping processes result in a more efficient and can avoid a time-delay occurring each time a data swap occurs which could result in inconsistent data transfer and poor performance (Kaku paragraphs [0008-0009], In traditional processor-based systems, processing power may be shared among different applications through the well-known technique of multitasking. In this approach, two or more applications can run at the same time on the same processor in an interleaved fashion. The processor dynamically manages the state of multiple applications. However, this can incur a performance penalty and inject a non-deterministic time delay that may not be acceptable for a real-time embedded system. It may thus be desirable to provide a real-time embedded system which offers an improved ability to perform re-programming of the system at run-time, e.g., by dynamically swapping applications without stopping the system from executing).

Regarding claim 12, Lee in view of Murphy in further view of Kaku teaches The memory system of claim 9, wherein the swap controller generates the control command that controls first swap data, included in a first bank of a plurality of banks included in the first layer, to be moved to a first row buffer corresponding to the first bank and second swap data, included in a second bank of a plurality of banks included in the second layer, to be moved to a second row buffer corresponding to the second bank (Lee paragraph [0006], According to an exemplary embodiment, an operating method of a memory device, which includes a first memory region and a second memory region, includes reading first data from the first memory region and storing the read first data in a data buffer block, performing a first XOR operation on the first data provided from the data buffer block and second data read from the second memory region to generate first result data, writing the first data stored in the data buffer block in the second memory region, performing a second XOR operation on the first data and the first result data to generate the second data, storing the generated second data in the data buffer block, and writing the second data stored in the data buffer block in the first memory region. Also see Lee paragraph [0007], According to an exemplary embodiment, a memory device includes a memory cell array that includes a first memory region storing first data and a second memory region storing second data, a read circuit that reads the first data from the first memory region, data generation logic that generates third data identical to the second data based on the second data from the second memory region, a selection circuit that outputs one of the first data from the read circuit and the third data from the data generation logic based on a control signal, a data buffer block that stores the first data or the third data output from the selection circuit, and a write circuit that writes the first data of the data buffer block in the second memory region and writes the third data of the data buffer block in the first memory region. Data from a first bank in the first layer/region can be moved to a first buffer unit corresponding to the first storage unit, whilst data from a second bank in the second layer/region can be moved to a second buffer unit corresponding to the second storage unit).

	Regarding claim 13, Lee in view of Murphy in further view of Kaku The memory system of claim 12, wherein the swap controller generates the control command that controls first data unit of the second swap data, moved to the second row buffer, to be moved to the first swap buffer and first data unit of the first swap data, moved to the first row buffer, to be moved to the second row buffer (Lee paragraph [0008], According to an exemplary embodiment, an operating method of a memory device, which includes a first memory region and a second memory region, includes reading first data from the first memory region and storing the read first data in a data buffer, reading second data from the second memory region and storing the read second data in a swap buffer, writing the first data stored in the data buffer in the second memory region, and writing the second data stored in the swap buffer in the first memory region. The swap control command may utilize the buffers contained in the first and second data units in order to move data between the data buffers, see Lee paragraph [0010], According to an exemplary embodiment, an operating method of a memory device which includes a first memory region and a second memory region may include reading first data from the first memory region of a first bank, storing the read first data in a first data buffer corresponding to the first bank, reading second data from the second memory region of a second bank and storing the read second data in a second data buffer corresponding to the second bank, writing the second data stored in the second data buffer in the first memory region, and writing the first data stored in the first data buffer in the second memory region).

	Regarding claim 16, Lee in view of Murphy in further view of Kaku The memory system of claim 13, wherein the swap controller generates the control command that controls the second swap data, moved to the first row buffer, to be written in the first bank when all of the second swap data are moved to the first row buffer (Lee paragraph [0007], According to an exemplary embodiment, a memory device includes a memory cell array that includes a first memory region storing first data and a second memory region storing second data, a read circuit that reads the first data from the first memory region, data generation logic that generates third data identical to the second data based on the second data from the second memory region, a selection circuit that outputs one of the first data from the read circuit and the third data from the data generation logic based on a control signal, a data buffer block that stores the first data or the third data output from the selection circuit, and a write circuit that writes the first data of the data buffer block in the second memory region and writes the third data of the data buffer block in the first memory region. In the event of a swap control command moving second swap data to a cell array of the first storage/memory region/layer, the second swap data will be written to the buffer storage in the first storage unit, see Lee paragraph [0006], first data provided from the data buffer block and second data read from the second memory region to generate first result data, writing the first data stored in the data buffer block in the second memory region, performing a second XOR operation on the first data and the first result data to generate the second data, storing the generated second data in the data buffer block, and writing the second data stored in the data buffer block in the first memory region).

	Regarding claim 17, Lee in view of Murphy in further view of Kaku The memory system of claim 16, wherein the swap controller generates the control command that controls third swap data, included in a third bank of the plurality of banks included in the first layer, to be moved to a third row buffer corresponding to the third bank while the second swap data are written in the first bank (Lee paragraph [0007], According to an exemplary embodiment, a memory device includes a memory cell array that includes a first memory region storing first data and a second memory region storing second data, a read circuit that reads the first data from the first memory region, data generation logic that generates third data identical to the second data based on the second data from the second memory region, a selection circuit that outputs one of the first data from the read circuit and the third data from the data generation logic based on a control signal, a data buffer block that stores the first data or the third data output from the selection circuit. Third data is generated from the second swap data and is stored in an appropriate storage buffer unit, whilst the second swap data is written to the first storage bank/unit, see Lee paragraph [0010], reading second data from the second memory region of a second bank and storing the read second data in a second data buffer corresponding to the second bank, writing the second data stored in the second data buffer in the first memory region, and writing the first data stored in the first data buffer in the second memory region).


Claims 5-6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Murphy in further view of Kaku as applied to claims 4 and 13 above, and further in view of Lim (US Publication No. 2012/0151127 -- "Lim").

Regarding claim 5, Lee in view of Murphy in further view of Kaku and further in view of Lim teaches The memory system of claim 4, wherein the swap controller generates the swap control command that controls the first data unit of the second swap data, moved to the swap buffer, to be moved to the first row buffer (Lim paragraph [0065], In a case where the swap data have been erased from the volatile memory device 320, the controller 310 may provide the swap data that are stored in the nonvolatile memory device 330 by the delayed write operation to the host 200 in response to the read request. For example, if the controller 310 receives second swap data from the host 200 when first swap data is already stored in the volatile memory device 320, and an unused region of the volatile memory device 320 is not enough to store the second swap data, the controller 310 may write the second swap data to a region where the first swap data are stored. Data of the second swap data can be moved from the first data unit storage to a swap buffer and then transferred to the first buffer storage with other first storage data, based on the appropriate command issued).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee and Murphy and Kaku with those of Lim. Lim teaches the transmitting and sending of data between a first and second data storage unit and row buffer, based on a control command issued from a swap controller. Using these processes can improve the functionality of the system and improve overall performance by allocating data into the storage or buffer best suited for the data type and demand (Lim paragraph [0062], The controller 310 may receive data from the host 200, and may determine whether the received data are normal data (e.g., data originally intended for storage in the storage device 300) or swap data (e.g., data originally stored at the host 200, but later sent to the storage device 300 to free space for new data to be stored at the host 200). The controller 310 may selectively store the received data in the volatile memory device 320 or in the nonvolatile memory device 330 according to a result of the determination. For example, the controller 310 may store the received data in the nonvolatile memory device 330 if the received data are the normal, non-swap data (i.e., data not received as part of a swap out operation), and may store the received data in the volatile memory device 320 if the received data are the swap data. Accordingly, since the swap data are stored not in the nonvolatile memory device 330 but in the volatile memory device 320, a period of time it takes for the swap data to be written to the storage device 300 may decrease, thereby reducing a period of time during which the host 200 waits for a response to a write request for the swap data. Further, the storage device 300 and/or the host 200 may perform another operation immediately after the swap data are stored in the volatile memory device 320. Accordingly, the performance of the computing system 100 may be improved).

	Regarding claim 6, Lee in view of Murphy in further view of Kaku and further in view of Lim teaches The memory system of claim 4, wherein the swap controller generates the swap control command that controls the first data unit of the second swap data, moved to the swap buffer, to be moved to the first row buffer and second data unit of the second swap data, moved to the second row buffer, to be moved to the swap buffer (Lim paragraph [0109], If an unused region of the volatile memory device 320a is not enough to store the second swap data when the controller 310 receives the second swap data to be stored in the volatile memory device 320a (S610: YES, 5640: YES), the controller 310 may write the second swap data to a region where the first swap data are stored (S660), thereby overwriting the first swap data. Accordingly, the first swap data may be removed from the volatile memory device 320a. In this case, prior to the overwriting, the first swap data may have been stored in a delayed write operation in nonvolatile memory device 330a. Accordingly, the controller 310 may provide the swap data that are stored in the nonvolatile memory device 330a by the delayed write operation to the host in response to the read request (S670, S680). As described previously, the data contained in the first and second data storage unit can be moved to the appropriate storage buffer, which can then be transferred to a swap buffer based on a determination that the data is data to be swapped or transferred).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee and Murphy and Kaku with those of Lim. Lim teaches the transmitting and sending of data between a first and second data storage unit and row buffer, based on a control command issued from a swap controller. Using these processes can improve the functionality of the system and improve overall performance by allocating data into the storage or buffer best suited for the data type and demand (Lim paragraph [0062], The controller 310 may receive data from the host 200, and may determine whether the received data are normal data (e.g., data originally intended for storage in the storage device 300) or swap data (e.g., data originally stored at the host 200, but later sent to the storage device 300 to free space for new data to be stored at the host 200). The controller 310 may selectively store the received data in the volatile memory device 320 or in the nonvolatile memory device 330 according to a result of the determination. For example, the controller 310 may store the received data in the nonvolatile memory device 330 if the received data are the normal, non-swap data (i.e., data not received as part of a swap out operation), and may store the received data in the volatile memory device 320 if the received data are the swap data. Accordingly, since the swap data are stored not in the nonvolatile memory device 330 but in the volatile memory device 320, a period of time it takes for the swap data to be written to the storage device 300 may decrease, thereby reducing a period of time during which the host 200 waits for a response to a write request for the swap data. Further, the storage device 300 and/or the host 200 may perform another operation immediately after the swap data are stored in the volatile memory device 320. Accordingly, the performance of the computing system 100 may be improved).

	Regarding claim 14, Lee in view of Murphy in further view of Kaku and further in view of Lim teaches The memory system of claim 13, wherein the swap controller generates the control command that controls the first data unit of the second swap data, moved to the first swap buffer, to be moved to the first row buffer and second data unit of the second swap data, moved to the second row buffer, to be moved to the second swap buffer (Lim paragraph [0109], If an unused region of the volatile memory device 320a is not enough to store the second swap data when the controller 310 receives the second swap data to be stored in the volatile memory device 320a (S610: YES, 5640: YES), the controller 310 may write the second swap data to a region where the first swap data are stored (S660), thereby overwriting the first swap data. Accordingly, the first swap data may be removed from the volatile memory device 320a. In this case, prior to the overwriting, the first swap data may have been stored in a delayed write operation in nonvolatile memory device 330a. Accordingly, the controller 310 may provide the swap data that are stored in the nonvolatile memory device 330a by the delayed write operation to the host in response to the read request (S670, S680). As described previously, the data contained in the first and second data storage unit can be moved to the appropriate storage buffer, which can then be transferred to a swap buffer based on a determination that the data is data to be swapped or transferred).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee and Murphy and Kaku with those of Lim. Lim teaches the transmitting and sending of data between a first and second data storage unit and row buffer, based on a control command issued from a swap controller. Using these processes can improve the functionality of the system and improve overall performance by allocating data into the storage or buffer best suited for the data type and demand (Lim paragraph [0062], The controller 310 may receive data from the host 200, and may determine whether the received data are normal data (e.g., data originally intended for storage in the storage device 300) or swap data (e.g., data originally stored at the host 200, but later sent to the storage device 300 to free space for new data to be stored at the host 200). The controller 310 may selectively store the received data in the volatile memory device 320 or in the nonvolatile memory device 330 according to a result of the determination. For example, the controller 310 may store the received data in the nonvolatile memory device 330 if the received data are the normal, non-swap data (i.e., data not received as part of a swap out operation), and may store the received data in the volatile memory device 320 if the received data are the swap data. Accordingly, since the swap data are stored not in the nonvolatile memory device 330 but in the volatile memory device 320, a period of time it takes for the swap data to be written to the storage device 300 may decrease, thereby reducing a period of time during which the host 200 waits for a response to a write request for the swap data. Further, the storage device 300 and/or the host 200 may perform another operation immediately after the swap data are stored in the volatile memory device 320. Accordingly, the performance of the computing system 100 may be improved).

	Regarding claim 15, Lee in view of Murphy in further view of Kaku and further in view of Lim teaches The memory system of claim 14, wherein the swap controller generates the control command that controls second data unit of the first swap data, moved to the first row buffer, to be moved to the second row buffer and the second data unit of the second swap data, moved to the second swap buffer, to be moved to the first row buffer (Lee paragraph [0007], According to an exemplary embodiment, a memory device includes a memory cell array that includes a first memory region storing first data and a second memory region storing second data, a read circuit that reads the first data from the first memory region, data generation logic that generates third data identical to the second data based on the second data from the second memory region, a selection circuit that outputs one of the first data from the read circuit and the third data from the data generation logic based on a control signal, a data buffer block that stores the first data or the third data output from the selection circuit, and a write circuit that writes the first data of the data buffer block in the second memory region and writes the third data of the data buffer block in the first memory region. In the event of a swap control command moving second swap data to a cell array of the first storage/memory region/layer, the second swap data will be written to the buffer storage in the first storage unit, see Lee paragraph [0006], first data provided from the data buffer block and second data read from the second memory region to generate first result data, writing the first data stored in the data buffer block in the second memory region, performing a second XOR operation on the first data and the first result data to generate the second data, storing the generated second data in the data buffer block, and writing the second data stored in the data buffer block in the first memory region).

Response to Arguments
Applicant’s arguments, see page 2 (numbered page 8), filed May 4th, 2022, with respect to Claims 4 and 13 have been fully considered and are persuasive.  The Claim Objection of Claims 4 and 13 has been withdrawn. 

Applicant’s arguments, see pages 2-7 (numbered pages 8-13), filed May 4th, 2022, with respect to the rejection(s) of claim(s) 1-17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee in view of Murphy in further view of Kaku et al. (US Publication No. 2014/0344527 – “Kaku”). 

The Kaku reference has been added to specifically disclose the added limitations regarding the simultaneous swapping of the first and second data. Kaku teaches an application containing first and second data which can perform a simultaneous swapping of the data, involving both reading and writing operations. The Kaku reference is added to the teachings of the Lee and Murphy reference, which disclose the structure of the first and second memory layers, among other various functions.

Applicant's arguments filed May 4th, 2022 have been fully considered but they are not persuasive. 

Applicant argues:
“As such, Lee discloses a swap buffer swapping data between memory regions. However, Lee does not disclose or reasonably suggest dividing swap data into a plurality of data units. Further, Lee does not disclose or reasonably suggest simultaneously moving first and second data.
Furthermore, Murphy, although not applied in rejecting the above quoted features of claim 1, fails to make up for the deficiencies of Lee, as Murphy is silent as to the claimed configurations of dividing swap data into a plurality of data units and simultaneously moving first and second swap data.”

The examiner respectfully disagrees. While the overall amendments and arguments presented overcome the existing 35 USC 103 Rejection, the applicant’s remarks specifically regarding the argument that Lee does not disclose dividing swamp data into a plurality of data units, is not considered persuasive. The examiner argues that the teachings of Lee sufficiency disclose this particular limitation. First, Lee discloses that the data is divided into a first and second memory region, which are sections of a memory cell array comprising memory banks and cells. These memory components have predefined regions and can therefore be interpreted as having a predetermined size, which the memory regions are associated with. The examiner agrees with the assertion that Lee nor Murphy teaches the simultaneous swapping/transfer of data, which reference Kaku has been added to disclose.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627. The examiner can normally be reached Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 2136                                                                                                                                                                                                                                                                                                                                                                                              /Christopher D Birkhimer/Primary Examiner, Art Unit 2136